Order entered September 7, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01352-CV

                           LARRY G. MCCLENDON, Appellant

                                              V.

                             BOBBY SPRINGFIELD, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-00488

                                          ORDER
       By order dated August 23, 2016, we ordered the trial court to file findings of fact and

conclusions of law and abated the appeal to allow the trial court to comply. On September 2,

2016, a supplemental clerk’s record was filed containing the trial court’s findings of fact and

conclusions of law. Accordingly, we REINSTATE this appeal.

       Appellant’s brief is due OCTOBER 7, 2016.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE